DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Claims 6, 7, 9-16, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse to the invention of species I (Fig. 2A and 3A), sub-species I (Fig. 2A and 3A), and sun-sub-species III (Fig. 4E) in the reply filed on 07/26/2021. The applicants believe that claims 1-5, 8, 17, 18, and 20 are directed to the invention of species I sub-species I, and sub-sub-species III.

Specification 

The disclosure is objected to because of the following informalities: Appropriate correction is required.

In paragraph 0004, “proposes” should be amended to -- proposals --. 

While paragraph 0088 of the specification states that the anode gas diffusion layer 15 has a higher elastic modulus than the cathode gas diffusion layer 14, paragraph 0090 of the specification states that the cathode gas diffusion layer 14 has a higher elastic modulus than the 

In paragraphs 0094, 0095, and many other places throughout the specification, “plane view” should be amended to -- plan view --; and “plane direction” should be amended to -- plan direction –  

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 8, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, lines 13-15, with respect to the limitation "a first gas flow channel through which hydrogen generated in the cathode is supplied to a first space disposed between the cathode end plate and the cathode separator," the term “first space” has not been introduced positively. It is unclear if the term “first space” is included in the claim scope or not.

Regarding claim 2, lines 3-4, with respect to the limitation "a cathode plate member disposed between the cathode end plate and the cathode separator positioned in the second end, wherein the first pressure transmitting member is disposed between the 

Regarding claim 18, there does not appear to be any antecedent basis for the claim term "cathode gas diffusion layer." 

Regarding claim 20, it is unclear if the fixing member that is a fastener that fastens the at least one hydrogen pump unit sandwiched between the anode end plate and the cathode end plate, fastens at least members from the cathode end plate to the cathode separator positioned in the second end, also fastens members from the cathode end plate to the cathode separator positioned in the second end.

Claims 2-5, 8, 17, 18, and 20 are rejected, because they depend from the rejected claim 1.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing member” in claim 1, line 11, and “a first pressure transmitting member” in claim 1, line 16.

Because the claim limitation(s) “fixing member” is being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover a bolt passing through the cathode plate member and the cathode separator, the corresponding structure described in paragraph 0059 in the specification as performing the claimed function, and equivalents thereof, or a fastener that 

Because the claim limitation(s) “a first pressure transmitting member” is being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover a porous member and/or an elastic member, the corresponding structure described in paragraphs 0065 and 0067 in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2004/0211679 (hereinafter called Wong). 

Regarding claim 1, Wong discloses an electrochemical hydrogen pump comprising: at least one hydrogen pump unit that includes an electrolyte membrane 14, an anode 10 disposed on a first main surface of the electrolyte membrane 14, a cathode 18 disposed on a second main surface of the electrolyte membrane 14 (see Fig. 1 and paragraph 0031), an anode separator 20 stacked on the anode 10, and a cathode separator 20 stacked on the cathode 18 (see Fig. 3 and paragraph 0061); an anode end plate 26 that is disposed on the anode separator 20 positioned in a first end in a stacking direction; a cathode end plate 26 that is disposed on the cathode separator 20 positioned in a second end in the stacking direction, the first end being one end in the stacking direction, the second end being another end in the stacking direction (see Fig. 5 and paragraph 0067); tie-bolts 28 (read on a fixing member) that prevent members from the cathode end plate 26 to the cathode separator 22 positioned in the second end from moving in the stacking direction (see Fig. 3 and paragraph 0061); a first gas flow channel through which hydrogen generated in the cathode is supplied to a first space disposed between the cathode end plate and the cathode separator positioned in the second end (see Fig. 1 and 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Fig. 3 of Wong by adding a spring 29 (reads on a first pressure transmitting member) as taught by Fig. 5 of Wong. The person with ordinary skill in the art would have been motivated to make this modification, because Wong teaches that this would facilitate contact of the porous plate during pressurization for ensuring adequate electrical contact (see paragraph 0069).

Regarding claim 8, a spring (the first pressure transmitting member) is known to be an elastic member.  

Regarding claim 20, Wong discloses that the tie-bolts 28 (read on a fixing member) fasten the at least one hydrogen pump unit sandwiched between the anode end plate and the cathode end plate (see Fig. 3 and paragraph 0061). 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2004/0211679 (hereinafter called Wong), as shown for claim 1 above, and further in view of Japanese patent application publication no. JP 2006/070322 (hereinafter called Nakazawa). 

Regarding claims 2 and 4, Wong does not disclose that a cathode plate member including a cathode insulating plate is disposed between the cathode end plate and the cathode separator 

Nakazawa teaches a high-pressure hydrogen production apparatus 1 having a membrane electrode assembly comprising a solid polymer film 2, the membrane electrode assembly sandwiched between a cathode side separator 5 and an anode side separator 6, wherein a cathode insulating plate 9 (reads on cathode plate member) is disposed between a cathode end plate 10 and the cathode separator 5 positioned, wherein the cathode plate member and the first pressure transmitting member is disposed between the cathode end plate and the cathode plate member. Nakazawa further teaches that the insulating members 9 are adjacent to the end plates so as to electrically isolate the end plates 10 (see Fig. 1(a) and page 3, 7th and 8th paragraphs).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Wong by adding a cathode insulating plate adjacent to the cathode end plate and disposing it between the cathode end plate and the cathode separator. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be to electrically isolate the end plates and thus avoid energy loss. Further, one of ordinary skill in the art would have recognized that since Wong teaches that the spring 29 (reads on a first pressure transmitting member) is disposed between the cathode separator and the cathode end plate, and disposing the first pressure transmitting member between the cathode insulating plate and the cathode separator would retain the functionality of the pressure transmitting member taught by Wong would electrically isolate the end plates so as to avoid energy loss.

th paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by having the tie-bolts 28 (read on a fixing member) pass through the cathode insulating plate member 9 and the cathode separator 5 as taught by Nakazawa. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claims 2 and 5, Wong does not explicitly teach a cathode power supply plate, disposed such that the first pressure transmitting member is disposed between the cathode end plate and the cathode power supply plate.

Nakazawa teaches that the membrane electrode assembly is sandwiched between a cathode side power feeder 3 and an anode side power feeder 4, and wherein a disc spring 16 and a punching plate 17 (reads on pressure transmitting member) are disposed between the cathode end plate 10 and the cathode power supply plate 3 (see Fig. 1(a); page 3, 7th paragraph; and page 4, 6th paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Wong by adding a cathode power plate adjacent to the cathode and disposing the pressure transmitting member between the cathode end plate and the cathode power plate. The person with ordinary cathode power plate adjacent to the cathode skill in the art would have been motivated to make this modification, because Nakazawa teaches that the cathode power plate should be adjacent to the cathode .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2004/0211679 (hereinafter called Wong), as shown for claim 1 above, and further in view of Japanese patent application publication no. JP 2018109221(hereinafter called Kusumaru). 

Wong does not disclose that the anode includes an anode gas diffusion layer, the cathode includes a cathode gas diffusion layer, and the anode gas diffusion layer has a higher elastic modulus than the cathode gas diffusion layer.  

Kusumaru is directed to an electrochemical hydrogen pump capable of reducing the possibility of breakage of an electrolyte membrane pressed against an anode gas diffusion layer by a differential pressure between a cathode and an anode as compared with conventional ones (see Abstract).

Kusumaru teaches an electrochemical hydrogen pump 16 including a membrane electrode assembly 15 including an electrolyte membrane 4, a cathode catalyst layer 3C, an anode catalyst layer 3A, a cathode gas diffusion layer 2C, and an anode gas diffusion layer 2A, these layers being joined in a stacked state (see Fig. 2; and page 7, last paragraph). Kusumaru further teaches that in an embodiment the cathode gas diffusion layer can be selected from a material having higher elasticity and thus a lower elasticity modulus than the anode gas diffusion layer, and this suppresses an increase in contact resistance between the cathode gas diffusion layer and the cathode catalyst layer (see page 4, 4th paragraph).  

th paragraph).  

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1, 8, and 20 of the instant application are rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,301,179 (the ‘179 patent), in view of US pre-grant patent publication no. 2004/0211679 (hereinafter called Wong).
Claims 1 and 5 of the '179 patent teaches the following:

an electrochemical hydrogen pump comprising: at least one hydrogen pump unit that includes an electrolyte membrane, an anode disposed on a first main surface of the electrolyte membrane, a cathode disposed on a second main surface of the electrolyte membrane, and a cathode separator stacked on the cathode;  a fastener (reads on a fixing member) that prevents at least  a laminated body of the electrolyte membrane, the cathode catalyst layer, the anode catalyst layer, the cathode gas diffusion layer, and the anode gas diffusion layer from moving in the stacking direction; a first gas flow channel through which hydrogen generated in the cathode is supplied through a recess to a manifold hole.

Wong discloses an electrochemical hydrogen pump comprising: at least one hydrogen pump unit that includes an electrolyte membrane 14, an anode 10 disposed on a first main surface of the electrolyte membrane 14, a cathode 18 disposed on a second main surface of the 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by claims 1 and 5 of the '179 patent by adding an anode separator, a cathode end plate, an anode end plate, and a first pressure transmitting member that transmits a pressure from the cathode separator positioned in the second end to the cathode end plate as taught by Wong. The person with ordinary skill in the art would have been motivated to make this modification, because Wong teaches that the advantage of the modification would be equalization of the force exerted on the MEA regardless of the pressure differential across the MEA, such that the MEA can move together, i.e. without separating as a result of the high pressure. 

Claims 1, 8, and 20 of the instant application are rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending U.S. Patent Application No. 16/503,661 (the ‘661 application). 
Claim 1 of the '661 application teaches the following:

An electrochemical hydrogen pump comprising: at least one hydrogen pump unit that includes an electrolyte membrane, an anode disposed on a first main surface of the electrolyte membrane, a cathode disposed on a second main surface of the electrolyte membrane, an anode separator stacked on the anode, and a cathode separator stacked on the cathode; an anode end plate that is disposed on the anode separator positioned in a first end in a stacking direction; a cathode end plate that is disposed on the cathode separator positioned in a second end in the stacking direction, the first end being one end in the stacking direction, the second end being another end in the stacking direction; and a fastener (reads on a fixing member) that prevents at least members from the cathode end plate to the cathode separator positioned in the second end from moving in the stacking direction.

Wong discloses an electrochemical hydrogen pump comprising: at least one hydrogen pump unit that includes an electrolyte membrane 14, an anode 10 disposed on a first main surface of the electrolyte membrane 14, a cathode 18 disposed on a second main surface of the electrolyte membrane 14 (see Fig. 1 and paragraph 0031), an anode separator 20 stacked on the anode 10, and a cathode separator 20 stacked on the cathode 18 (see Fig. 3 and paragraph 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by claim 1 of the '661 application by adding a first gas flow channel through which hydrogen generated in the cathode is supplied to a first space disposed between the cathode end plate and the cathode separator positioned in the second end; and a first pressure transmitting member that is disposed in the first space and transmits a pressure from the cathode separator positioned in the second end to the cathode end plate.as taught by Wong. The person with ordinary skill in the art would have been motivated to make this modification, because Wong teaches that this would facilitate contact of the porous plate during pressurization for ensuring adequate electrical contact (see paragraph 0069).

Claims 1, 8, and 20 of the instant application are rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,989,184 (the ‘184 patent). 
Claim 1 of the '184 patent teaches the following:

An electrochemical hydrogen pump comprising: at least one hydrogen pump unit that includes an electrolyte film (reads on membrane), an anode disposed on a first main surface of the electrolyte film, a cathode disposed on a second main surface of the electrolyte film, an anode separator stacked on the anode, and a cathode separator stacked on the cathode; an anode end plate that is disposed on the anode separator positioned in a first end in a stacking direction; a cathode end plate that is disposed on the cathode separator positioned in a second end in the stacking direction, the first end being one end in the stacking direction, the second end being another end in the stacking direction; a fastener (reads on a fixing member) that prevents at least members from the cathode end plate to the cathode separator positioned in the second end from moving in the stacking direction; a first gas flow channel through which hydrogen generated in the cathode is supplied to a first space disposed between the cathode end plate and the cathode separator positioned in the second end.

Wong discloses an electrochemical hydrogen pump comprising: at least one hydrogen pump unit that includes an electrolyte membrane 14, an anode 10 disposed on a first main surface of the electrolyte membrane 14, a cathode 18 disposed on a second main surface of the electrolyte membrane 14 (see Fig. 1 and paragraph 0031), an anode separator 20 stacked on the anode 10, and a cathode separator 20 stacked on the cathode 18 (see Fig. 3 and paragraph 0061); an anode end plate 26 that is disposed on the anode separator 20 positioned in a first 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by claim 1 of the '184 patent by adding a first pressure transmitting member that transmits a pressure from the cathode separator positioned in the second end to the cathode end plate as taught by Wong. The person with ordinary skill in the art would have been motivated to make this modification, because Wong teaches that the advantage of the modification would be equalization of the force exerted on the MEA regardless of the pressure differential across the MEA, such that the MEA can move together, i.e. without separating as a result of the high pressure. 

Potentially Allowable Subject Matter 

Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Potentially Allowable Subject Matter 
The prior art of record does not teach or render obvious the invention of claim 18 as a whole, including the limitation that the first pressure transmitting member has the same elastic modulus as the cathode gas diffusion layer included in the cathode.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SALIL JAIN/Examiner, Art Unit 1795